In an action by an infant plaintiff to recover damages alleged to have resulted from the appellants’ negligence in the maintenance of a staircase affording ingress to and egress from a two-family house in which the infant’s parents resided and of which the infant’s father was a tenant, and by the father to recover damages for loss of services, the infant plaintiff recovered a verdict against the appellants. The jury found in favor of the appellants as to the father’s claim for loss of services. The father does not appeal. Judgment in favor of the infant plaintiff unanimously affirmed, with costs. Appeal from order denying appellants’ motion for a new trial dismissed as no such order is printed in the record. The dangerous condition of the staircase was attributable to the acts or omissions of an independent contractor. (Matter of Beach v. Velzy, 238 N. T. 100.) Nevertheless, in this case the appellants, landlords, were liable for his acts or omissions, as it was their duty to maintain the staircase in a reasonably safe condition for use. That duty was of a personal character. The appellants could not discharge it by delegating the operations even to a competent independent contractor. (Paltey v. Egan, 200 N. T. 83, 91.) Present — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ.